Appeal by the defendant from a judgment of the Supreme Court, Kings County (Krausman, J.), rendered September 7, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.Judgment affirmed.A witness to the crime identified the defendant within two hours of the early afternoon robbery, after giving the police a detailed description of the perpetrators. The description led to the defendant’s prompt arrest. The defendant was then returned to the scene of the crime in the rear of an unmarked police car, where he was identified by the witness, who had not left the area.This showup identification procedure was not so "unnecessarily suggestive and conducive to irreparable mistaken identification, that the defendant was denied due process of law” (People v Brnja, 70 AD2d 17, 23, affd 50 NY2d 366; see, People v Veal, 106 AD2d 418).The defendant’s remaining contention has been reviewed and found to be without merit. Thompson, J. P., Niehoff, Eiber and Spatt, JJ., concur.